Judgment, Supreme Court, Bronx County (Caesar Cirigliano, J.), rendered October 16, 2006, convicting defendant, after a jury trial, of falsely reporting an incident in the third degree, and sentencing him to a conditional discharge, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The evidence established that defendant’s 911 call in which he reported an assault that did not occur was a gratuitous report within the meaning of Penal Law § 240.50 (3). No one compelled defendant to place the call; defendant’s supervisor, at most, suggested that he do so.
The court properly denied defendant’s motion to suppress his statement, in which he admitted to the Department of Investigation that he fabricated the assault. Defendant was never told explicitly or implicitly that his failure to answer questions would result in his termination from public employment (compare Garrity v New Jersey, 385 US 493 [1967]). Moreover, there was no evidence that defendant could be terminated for refusing to make a statement about an incident that did not relate to the performance of his official duties.
Defendant’s remaining contentions are unavailing (see People v Correa, 15 NY3d 213 [2010]). Concur—Mazzarelli, J.P., Sweeny, Acosta, Abdus-Salaam and Román, JJ.